United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1176
Issued: November 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 8, 2017 appellant filed a timely appeal from a December 6, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty, as alleged.
FACTUAL HISTORY
On September 15, 2016 appellant, a 55-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed severe bilateral shoulder pain. He first became
aware of his condition and realized the condition was employment related on September 15, 2016.
1

5 U.S.C. § 8101 et seq.

On his Form CA-2, appellant did not include a description of the particular employment
activity/activities he believed either caused or contributed to his bilateral shoulder pain. He
stopped work on September 15, 2016.
In support of his claim, appellant submitted a position description which described his
federal duties, including delivering and collecting mail on foot or by vehicle.
Appellant also submitted a September 15, 2016 intake form indicating that he was injured
while delivering mail. The form report noted that, with the constant repetition, his shoulder began
to hurt and that he had a prior shoulder surgery in March 2013.
In a September 15, 2016 report, Charmaine Downer, a nurse practitioner, diagnosed
cervical strain and bilateral arm strain.2 She noted that appellant constantly moved packages at his
job and both of his shoulders began to hurt during the time of work.
Ms. Downer also submitted a duty status report (Form CA-17) dated September 15, 2016
providing work restrictions.
In an October 3, 2016 development letter, OWCP advised appellant of the deficiencies of
his claim and instructed him as to the additional information necessary to establish his claim. It
also included a questionnaire which inquired as to the work factors which he believed had caused
him to sustain an occupational disease and the frequency and duration of those factors. Appellant
was afforded 30 days to submit additional evidence and respond to its inquiries.
In response, appellant resubmitted Ms. Downer’s September 15, 2016 report. He did not
provide a response to the questionnaire.
By decision dated December 6, 2016, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that he failed to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4 To establish that
an injury was sustained in the performance of duty in an occupational disease claim, an employee
2

The diagnoses included: strain of muscle, fascia and tendon of neck (cervical); strain of unspecified muscle, fascia
and tendon at shoulder and upper arm level, left arm; strain of unspecified muscle, fascia and tendon at shoulder and
upper arm level, right arm; and pain.
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

L.B., Docket No. 18-0411 (issued September 12, 2018); Michael E. Smith, 50 ECAB 313 (1999).

2

must submit the following: (1) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; and (3) medical evidence establishing that the diagnosed condition is causally related
to the employment factors identified by the employee.5
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty, as alleged.
Upon review of the evidence of record it is found that appellant has not established the
factual component of his claim as he failed to describe the job activities he believed contributed to
his alleged employment injury and did not explain the duration of such activities. It is appellant’s
burden of proof to establish the essential elements of his claim.6 To establish a claim for
compensation in an occupational disease claim, an employee must submit a statement which
identifies the factors of employment believed to have caused his or her condition.7 Appellant failed
to provide sufficient detail to establish that an occupational exposure occurred as alleged. He did
not adequately describe the circumstances of his injury, the duties he was performing which caused
his injury, or the mechanism of injury.8
In an October 3, 2016 development letter, OWCP requested that appellant respond to its
questionnaire and provide detailed information concerning the job activities he believed
contributed to his alleged shoulder injury. While a September 15, 2016 medical form report
generally noted constant repetition while delivering mail, there is no statement from appellant
describing the specific employment-related activities which he believed contributed to his
condition and the amount of time he spent engaging in such activities.9 Absent this evidence, as
was requested in the questionnaire sent to appellant, it cannot be determined whether the history
of injury provided in the medical evidence of record corresponds with his alleged injury.
The Board finds that the record lacks sufficient factual evidence to establish the specific
details of how the claimed injury occurred. As appellant has not established the factual aspect of
his claim, the medical evidence regarding causal relationship need not be addressed.10

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

Supra note 3.

7

D.M., Docket No. 18-0335 (issued June 18, 2018).

8

Id.

9

See D.C., Docket No. 18-0082 (issued July 12, 2018).

10

See V.F., 58 ECAB 321, 327 (2007).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

